Citation Nr: 0932050	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  08-00 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for asbestosis.

2.	Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

3.	Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

4.	Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

5.	Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from December 1946 to 
April 1948, December 1948 to September 1949 and from October 
1950 to December 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a July 2009 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The issues of entitlement to increased initial evaluations 
for bilateral peripheral neuropathy of the lower extremities, 
bilateral hearing loss and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.




FINDING OF FACT

Asbestosis was not manifested in active service, and the 
Veteran's currently diagnosed asbestosis is not otherwise 
etiologically related to the Veteran's active duty service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in June 2006.  The 
RO's June 2006 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  The June 2006 letter also included notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Finally the letter advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the Veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the 
Clarksburg VA Medical Center (VAMC) have also been obtained.  
The appellant has provided private treatment records from 
Chest Medical Services of Charleston, West Virginia.  He has 
not identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that his currently 
diagnosed asbestosis is etiologically related to his active 
service.  As he is not competent to provide evidence of a 
diagnosis, the record is silent for a nexus opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran 
has not satisfied all the elements of McLendon; therefore, VA 
is not required to provide him with a VA examination in 
conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other 
asbestos-related diseases, nor has the Secretary promulgated 
any regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  VA, however, has issued a circular on asbestos- 
related diseases, entitled Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988) (DVB Circular), which 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  The DVB circular remains in 
the rating manual.  See Adjudication Procedure Manual 
Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
9. "Service Connection for Disabilities Resulting from 
Exposure to Asbestos" ("M21-1MR"); see also VAOPGCPREC 4- 00 
(Apr. 13, 2000), summary available at 65 Fed. Reg. 33,422- 02 
(2000).

Inhaling asbestos fibers can produce fibrosis and tumors.  
M21-1MR IV.ii.2.C.9.b. Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Cancers of the larynx and pharynx as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  See id.  

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease). See Department 
of Veterans Affairs, Veteran's Benefits Administration, 
Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos. Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00.

The Veteran contends that his currently diagnosed asbestosis 
is the result of in-service exposure to asbestos.  
Specifically, the Veteran contends he was exposed to asbestos 
while dismantling powder magazines in 1949.  In this case the 
veteran's service records indicate that his primary military 
occupational specialty (MOS) at that time was weapons 
infantryman.  

While the evidence of record reveals that the Veteran has a 
postservice diagnosis of asbestosis, the competent, probative 
evidence of record does not etiologically link the Veteran's 
current disability to his service or any incident or disorder 
incurred therein.  With regards to direct service connection, 
service treatment records are silent as to any complaint, 
treatment or diagnosis of a respiratory condition.  In 
addition, a September 1949 Report of Medical Examination 
notes no significant abnormalities regarding a chest and 
lungs clinical evaluation, and a December 1951 Report of 
Medical Examination indicates a normal lungs and chest 
clinical evaluation.  Thus, there is no medical evidence that 
shows the Veteran had asbestosis or any other chronic lung 
disorder during service.

The record reflects that the Veteran retired in 1992 at the 
age of 65.  In support of his claim, the Veteran submitted a 
May 1993 from Dr. D.G.  Dr. D.G. observed that the Veteran 
had worked as a laborer for 10 years with exposure to 
asbestos tearing asbestos off from pipes and cleaning up 
asbestos at the work site.  He also had a 28 year history of 
building and tearing out asbestos scaffolds.  Dr. D.G. did 
not relate the Veteran's diagnosis of asbestosis to military 
service or the dismantling of powder magazines.  

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
Veteran has a postservice diagnosis of asbestosis.  However, 
the Board observes there is no competent evidence to 
establish the Veteran was actually exposed to asbestos during 
service.  In this regard, the Board observes the Veteran's 
military occupational specialty is listed on the Veteran's DD 
Form 214 as Rifleman and Weapons Infantryman, specialties 
which would not ordinarily expose the Veteran to asbestos.  
There is no evidence, however, corroborating his allegation 
that he was exposed to asbestos during service.  On the 
contrary, the Board observes the Veteran has indicated that a 
medical professional has not offered an etiological opinion 
linking his asbestos to active service.  See June 2009 
hearing transcript at 36.

The only objective medical evidence discussing asbestosis 
exposure, the May 1993 statement from Dr. Gaziano, discusses 
exposure in terms of the Veteran's 10 year history of tearing 
asbestos from pipes and cleaning a work site as a laborer as 
well as a 28 year history working in carpentry.  Dr. Gaziano 
does not attribute the diagnosis of asbestosis to the 
Veteran's military service or alleged participation in the 
dismantling of powder magazines.  So there is simply no 
medical nexus evidence of record suggesting - much less 
indicating - his asbestosis has any relationship to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his asbestosis is 
related to his military service, as a layman without the 
required medical training and expertise, he is not qualified 
to render a probative medical opinion concerning the etiology 
of a pulmonary disorder such as asbestosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  He is only competent to comment on 
symptoms (e.g., pain in his chest, coughing and difficulty 
breathing) he may have personally experienced during and 
since service, not the cause of them, and in particular 
whether they are attributable to in-service asbestos 
exposure. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for asbestosis. And as 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of 
this claim is denied.




ORDER

Service connection for asbestosis is denied.


REMAND

The Veteran contends he is entitled to increased initial 
evaluations for his service-connected bilateral peripheral 
neuropathy of the lower extremities, bilateral hearing loss 
and PTSD.  In a November 2007 statement of the case, the RO 
relied on October 2006 VA examinations in continuing the 
current noncompensable evaluation for bilateral hearing loss 
and 30 percent evaluation for PTSD, and a November 2006 VA 
examination in continuing the current separate 10 percent 
evaluations for bilateral peripheral neuropathy of the lower 
extremities.  However, at the July 2009 Board hearing, the 
Veteran asserted that his service-connected peripheral 
neuropathy, bilateral hearing loss and PTSD have each 
increased in severity since his last VA examinations.  As 
such, a new VA examination is therefore warranted.  See 38 
C.F.R. § 3.159 (2008); see also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
neurological examination to determine 
the current severity of his bilateral 
peripheral neuropathy of the lower 
extremities.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such review was 
completed.  All studies deemed 
appropriate in the medical opinion of 
the examiner should be performed, and 
all the findings should be set forth in 
detail.  The examiner should 
specifically comment on the impact of 
the Veteran's bilateral peripheral 
neuropathy of the lower extremities 
upon his social and industrial 
activities including his employability.  
The rationale for all opinions 
expressed must be provided.

2.	Schedule the Veteran for a VA 
audiological examination to determine 
the current severity of his bilateral 
hearing loss.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such review was 
completed.  All studies deemed 
appropriate in the medical opinion of 
the examiner should be performed, and 
all the findings should be set forth in 
detail.  The examiner should 
specifically comment on the impact of 
the Veteran's bilateral hearing loss 
upon his social and industrial 
activities including his employability.  
The rationale for all opinions 
expressed must be provided.

3.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was completed.  
The examiner should identify the 
nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and 
an explanation of the significance of 
the current levels of psychological, 
social, and occupational functioning 
which support the score.  The examiner 
should specifically comment on the 
impact of the Veteran's PTSD upon his 
social and industrial activities 
including his employability.  The 
rationale for all opinions expressed 
must be provided.

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


